DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 05/21/2019 has been entered.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in Republic of Korea on 11/22/2016. The Applicant has filed a certified copy of the KR10-2016-0155781 application as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted that the foreign patent has been considered to the best of the ability of the examiner without benefit of translation.
Drawings
The drawings received on 5/21/2019 are accepted to by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2017/0119357) in view of Sachdev et al. (US 2007/0265545).
Regarding claim 1, Hung teaches a portable body fluid testing device (refer to US 2017/0119357, saliva tester) comprising: 
a test unit (tester comprises a body 2, [0023], Fig. 6) configured such that a first side of a body formed to be long in one direction is provided with a sample part onto which body fluid of a user is applied (“a second holding disc 22” (0024-0025]; “user's saliva 5 is applied on the first holding disc 12 or the second holding disc 22”, [0026], Fig. 4 shows saliva 5), a lens group is provided (at least one lens 23, [0026]), and a second side of the body is provided with a contact portion (bottom end of the body 22; assembly 3 connected with a bottom of the second body 2, [0028]; Fig. 6); and a user terminal configured such that a camera is brought in contact with the contact portion of the test unit (A camera lens of the cell phone connects with the clamping assembly 3, and the cell phone has a camera lens, [0015], connecting the cell phone 4 with the clamping assembly 3, [0028]), an image of the body fluid applied onto the sample part is taken by the camera (the camera lens 41 automatically focuses the crystallization of the user's saliva 5 on the first holding disc 12 or the second holding disc 22, [0028]), and the image of the body fluid is analyzed to determine a state of the body fluid (“the cell phone 4 photographs the crystallization of the user's saliva 5 and compares a shape of the crystallization of the user's saliva 5, as illustrated in FIG. 7”, [0028]).
Hung teaches body fluid testing device with at least a lens (see above), but doesn’t explicitly teach “with a magnifying lens group”.

Sachdev teaches a body fluid testing device with a magnifying lens group (“the eye piece lens … to see or magnify the object (biological specimen such as dried saliva) clearly” [0005]; lens magnifier, [0031] and [0033]; “high magnification eyepiece … lens”, [0065]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hung to include magnifying lens group as taught by Sachdev, for the predictable result of, to capture and clearly view a magnified image of the object, as Sachdev teaches (“see or magnify the object (biological specimen such as dried saliva) clearly”, [0005], “used for magnified viewing of biological specimen”, claim 24.
Regarding claim 2, the portable body fluid testing device according to claim 1 is rejected (see above).
Hung in view of Sachdev teaches the portable body fluid testing device according to claim 1. 
Hung further teaches, the test unit is configured such that the body is formed in a tubular shape having an inner space (“The second body is cylindrical:, [abstract], see tubular body 2 with an inner space, Figs. 1-4), and the inner space receives the lens and the body fluid applied onto the sample part (saliva 5 is applied on the first holding disc 12 or the second holding disc 22, Fig. 4,  [0026]).
Sachdev teaches the inner space receives the magnifying lens group for magnifying the body (“high magnification eyepiece .. consists of a plano-convex lens”, [0065]; Fig. 4a). 

Regarding claim 3, the portable body fluid testing device according to claim 2 is rejected (see above).
Hung in view of Sachdev teaches the portable body fluid testing device according to claim 2. 
Hung further teaches, the a side portion, as a circumferential surface, of the body is formed of a non-permeable material that prevents transmission of light (“made of metal material”, [0009] and [0025]; prevents transmission of light because light doesn’t transmit through the circumferential surface: “the camera lens 41 of the cell phone 4 corresponds to the through orifice 320 of the second clamp foot 32 and the at least one lens 23 of the second body 2, and the camera lens 41 automatically focuses the crystallization of the user's saliva 5 on the first holding disc 12 or the second holding disc 22, the light-emitting element 15 illuminates lights to the light diffuser 16, and the light diffuser 16 diffuses the lights onto the first holding disc 12 or the second holding disc 22, hence the cell phone 4 photographs the crystallization of the user's saliva 5”, [0028], Fig. 7), or a non-permeable material is applied to the side portion of the body to prevent transmission of light.
Regarding claim 4, the portable body fluid testing device according to claim 1 is rejected (see above).

Hung further teaches, the contact portion is provided with a bonding member for fixing the test unit to the camera (clamping member bonds the body with the camera: “A clamping assembly is connected with a bottom of the second body… The clamping assembly includes a first clamp foot, a second clamp foot, …. A camera lens of the cell phone connects with the clamping assembly, and the cell phone has a camera lens which corresponds to the through orifice of the second clamp foot”, [0011-0015], see Fig. 7).
Regarding claim 5, the portable body fluid testing device according to claim 1 is rejected (see above).
Hung in view of Sachdev teaches the portable body fluid testing device according to claim 1. 
Hung further teaches, the testing device of claim 1, further comprising: a lower cover covering the contact portion (a lower cover is pad 321 of the clamp foot 32, Fig. 7,  “second clamp foot 32 has a second pad 321 mounted thereon”, [0028]); or an upper cover covering the sample part (an upper cover covering the sample part is the first body 1, with all elements in it, body 1 is above the holding disc 22 and covering the sample part, [Fig. 7]; user's saliva 5 is applied on the second holding disc 22 below first body 1 under light diffuser 16; [Fig. 4]).
Regarding claim 7, the portable body fluid testing device according to claim 1 is rejected (see above).

Hung further teaches the testing device of claim 1, wherein the body is provided with a sheet guard formed to be higher than a surface of the sample part to surround a periphery of the sample part (Fig. 4 shows the body 2 is provided with a sheet guard formed to be higher than a surface of the sample part 22 to surround a periphery of the sample part 22).
Regarding claim 8, the portable body fluid testing device according to claim 1 is rejected (see above).
Hung in view of Sachdev teaches the portable body fluid testing device according to claim 1. 
Hung further teaches the testing device of claim 1, wherein the user terminal takes at least one image of crystals formed upon drying of the body fluid, cells contained in the body fluid, and specific substances contained in the body fluid (user's saliva 5 is applied on the first holding disc 12 or the second holding disc 22 and is dry to form crystallization on the first holding disc 12 or the second holding disc 22”, [0026]; “the cell phone 4 photographs the crystallization of the user's saliva 5 and compares a shape of the crystallization of the user's saliva 5, as illustrated in FIG. 7”, [0028]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. in view of Sachdev et al. as applied to claim 1, and further in view of Kuo (US 2008/0255472).
Regarding claim 6, the portable body fluid testing device according to claim 5 is rejected (see above).
Hung in view of Sachdev teaches the portable body fluid testing device according to claim 5. 
Hung further teaches the testing device of claim 5, wherein the lower cover or the upper cover is openably connected to the body (“the first body 1 retains with the second .. body 2. .. the first body 1 can be a magnet magnetically attract with the second connecting portion 21”, [0025]; first body 1 and the second body 2 couple together, [0026]).
Hung in view of Sachdev doesn’t explicitly teach the lower cover or the upper cover is openably hinged to the body.
Kuo teaches a lower cover or an upper cover is openably hinged to the body (“lid 240 which is attached to the housing 274 by hinges 272”, [0051], Fig. 10a)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hung in view of Sachdev, to include a hinge between the cover and the body, for the predictable result of simple and reliable way for opening and closing the sample holding place to replace the sample.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. in view of Sachdev et al. as applied to claim 1, and further in view of in view of Ehrenkranz (US 2013/0273524).
Regarding claim 9, the portable body fluid testing device according to claim 8 is rejected (see above).
Hung in view of Sachdev teaches the portable body fluid testing device according to claim 8. 
Hung teaches the testing device, wherein an object to be photographed by the user terminal is saliva. 
Hung in view of Sachdev doesn’t explicitly teach the object is any one of sperm, vaginal mucosa cells, oral cells, bacteria, and cells infected by the bacteria contained in the body fluid.
Hung and Ehrenkranz are related as imaging and testing devices. 
Ehrenkranz teaches the object is any one of sperm, vaginal mucosa cells, oral cells, bacteria, and cells infected by the bacteria contained in the body fluid, (“the diagnostic tests routinely used in clinical medicine. These tests include, but are not limited to, … identifying infectious bacteria in bodily fluid”, [0077]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hung in view of Sachdev to analyze infectious bacteria in bodily fluid as taught by Ehrenkranz for the predictable result of identifying infectious bacteria in body fluid, which is a diagnostic tests routinely used in clinical medicine, as Ehrenkranz teaches, (“the diagnostic tests routinely used in clinical medicine. These tests include, but are not limited to, … identifying infectious bacteria in bodily fluid”, [0077]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872